Case: 14-60729      Document: 00513288475         Page: 1    Date Filed: 11/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-60729                         November 30, 2015
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHEN LIANG,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 713 682


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Chen Liang, a native and citizen of China, entered this country without
authorization and was ordered removed. Liang petitions this court for review
of an order of the Board of Immigration Appeals (“BIA”) upholding the
Immigration Judge’s (“IJ’s”) determination that he was not entitled to asylum,
withholding of removal, or protection under the Convention Against Torture
(“CAT”) because his claims were not credible and he failed to provide


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60729    Document: 00513288475     Page: 2    Date Filed: 11/30/2015


                                 No. 14-60729

reasonably available corroborative evidence.      He argues that he offered
reasonable explanations for many of the inconsistent statements made during
the course of his testimony, for the discrepancies that existed between his
testimony and application, and for his failure to provide certain corroborative
evidence. He further contends that the IJ and BIA misconstrued parts of his
testimony and erroneously required him to provide other corroborative
evidence. Finally, he argues that his credible testimony and record evidence
establishes that he more likely than not will be persecuted and tortured based
upon his Christian beliefs upon being returned to China.
      We “review only the BIA’s decision . . . unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
We review the factual determination that an alien is not eligible for asylum,
withholding of removal, or CAT relief under the substantial evidence standard.
See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).           Under this
standard, we may not reverse an immigration court’s factual findings unless
“the evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang, 569 F.3d at 537. Furthermore, an adverse credibility
determination may be supported by “any inconsistency or omission,” provided
that “the totality of the circumstances establishes that an asylum applicant is
not credible.” Id. at 538 (quotation marks omitted). In addition, the BIA and
IJ may require an applicant for asylum and withholding of removal to provide
reasonably available corroborative evidence to establish eligibility for asylum
and withholding of removal. See 8 U.S.C. § 1158(b)(1)(B)(ii) (asylum); 8 U.S.C.
§ 1231(b)(3)(C) (withholding of removal); Rui Yang v. Holder, 664 F.3d 580,
588−89 (5th Cir. 2011).
      Our review of the record as a whole shows that the evidence does not
compel a conclusion contrary to that reached by the IJ and BIA as to whether



                                       2
    Case: 14-60729   Document: 00513288475    Page: 3   Date Filed: 11/30/2015


                               No. 14-60729

Liang was credible or eligible for asylum or withholding of removal, see Chun
v. INS, 40 F.3d 76, 79 (5th Cir. 1994), and Liang waived any argument that he
was eligible for protection under the CAT by failing to adequately brief the
issue. See United States v. Cothran, 302 F.3d 279, 286 n.7 (5th Cir. 2002).
Consequently, his petition for review is DENIED.




                                     3